DETAILED ACTION
The following Office action concerns Patent Application Number 16/637,292.  Claims 1-13 are pending in the application.
Claims 1-9, 12, 13 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 13, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on October 12, 2022 and elected Group II, claims 10 and 11, without traverse.  Accordingly, claims 1-9, 12, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Except for the rejections below, claims 10 and 11 would be allowable over the closest prior art of Binnewies (DE 10-2006-028454, included in the applicant’s IDS).  Binnewies does not teach or suggest providing at least one alkaline earth metal compound.
Claim Objections
Claim 10 is objected to because it refers to withdrawn claim 1.  The text of claim 1 should be included in claim 10.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10 and 11 are rejected under 35 U.S.C. § 112(b) because the limitation “especially the pH value” is indefinite regarding the term “especially.”  It is unclear if this limitation is required or not. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 14, 2022